DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on September 28, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/17/2021 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on December 5, 2019.  These drawings are accepted.

Allowable Subject Matter
6.	Claims 14 and 16-34 are allowed.


Regarding claims 14 and 16-27, the prior art fails to disclose or suggest the emboldened and italicized features below:
A storage choke comprising: 
at least two coils; and 
a core, 
wherein the core couples the coils to one another, 
wherein the core comprises a first region comprising a first material, and a second region comprising a second material that is different from the first material, and 
wherein the first material has a higher saturation magnetization than the second material.

Regarding claim 28, the prior art fails to disclose or suggest the emboldened and italicized features below:
A storage choke comprising: 
at least two coils; and 
a core, 
wherein the core couples the coils to one another, 
wherein the core comprises a first region comprising a first material, and a second region comprising a second material that is different from the first material, and 
wherein a magnetic saturation of the first material does not occur until magnetic flux densities of more than one tesla are reached.

Regarding claims 29-31, the prior art fails to disclose or suggest the emboldened and italicized features below:
A storage choke comprising: 
at least two coils; and 
a core, 
wherein the core couples the coils to one another, 
wherein the core comprises a first region comprising a first material, and a second region comprising a second material that is different from the first material,
wherein the first region comprises rod-shaped cores and inner plates, each coil being wound around a rod-shaped core, and 
wherein the rod-shaped cores are arranged between the inner plates and bear directly on the inner plates.

Regarding claims 32-34, the prior art fails to disclose or suggest the emboldened and italicized features below:
A storage choke comprising: 
at least two coils; and 
a core, wherein the core couples the coils to one another, 
wherein the core comprises a first region comprising a first material, and a second region comprising a second material that is different from the first material, 
wherein the first region comprises at least one core part, which is arranged between two coils in such a way that a first side surface of the at least one core part faces toward one of the two coils and a second side surface of the at least one core part faces toward another of the two coils.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838